Citation Nr: 0639182	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-18 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbosacral strain.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected anxiety reaction with tension 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant 




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in December 2000.  
The veteran entered a notice of disagreement that was 
received on December 20, 2000; a statement of the case was 
issued on June 5, 2003; and the veteran entered a timely 
substantive appeal on a VA Form 9 that was received on July 
31, 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain more 
nearly approximates severe limitation of motion of the 
lumbosacral spine for the entire appeal period for an 
increased rating, and did not at any time manifest 
unfavorable ankylosis of the entire thoracolumbar spine. 

2.  The veteran's service-connected anxiety reaction with 
tension headaches manifests occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as anxiety, panic episodes that 
are not actual panic attacks and occur two to three times per 
week, and chronic sleep impairment; the service-connected 
anxiety reaction with tension headaches has not manifested 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
service-connected lumbosacral strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5237 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected anxiety reaction with tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9400, 4.124a, Diagnostic 
Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, letters dated in May 2001 and November 2001 
advised the appellant of the information and evidence that 
would substantiate the claims for increased rating.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including a personal hearing at the 
RO in 2004.  No further VA notice is therefore required with 
respect to his increased rating claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements and a 
transcript of personal hearing testimony have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claims for increased ratings and, to the extent 
possible, VA has satisfied the duty to assist.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's increased rating claims.  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the increased rating 
claims discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

Increased Rating for Lumbosacral Strain

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Decision).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any  reasonable doubt 
regarding a degree of disability will be  resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of  primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58  (1994).   

On the occasion of a personal hearing at the RO, the veteran 
testified that his service-connected lumbosacral strain has 
increased in severity, and complained of low back pain, 
tenderness, and limitation of motion.  He stated that he was 
taking medication for pain on a regular basis. 

The service-connected lumbosacral strain was rated under 
Diagnostic Codes 5292 and 5295.  Diagnostic Code 5292 that 
was in effect prior to September 26, 2003 provides a 20 
percent rating for moderate limitation of motion of the 
lumbar spine, and a 40 percent (maximum) rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 that was in effect prior to September 
26, 2003 provides a 20 percent rating for lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position, and a 
40 percent (maximum) rating for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence of record includes a November 2000 VA 
examination report that reflects limitation of forward 
flexion of the lumbar spine to 20 degrees, limited by pain 
that began at 20 degrees.  Painful motion is considered 
limited motion at the point that the pain actually sets in.  
See VAOPGCPREC 9-98.  Although VA examination reports in 
January 2002 and March 2004 show full ranges of motion, the 
reports also note the continued complaints of intermittent 
low back pain and difficulty with actions such as bending to 
tie shoes.  A February 2005 VA examination report shows no 
flexion or extension of the lumbar spine, and tenderness over 
the lumbosacral and sacroiliac joints, with combined ranges 
of motion of the thoracolumbar spine of 100 degrees.  

Based on this evidence, we find that, for the entire appeal 
period for an increased rating, the symptomatology associated 
with the veteran's service-connected lumbosacral strain more 
nearly approximates severe limitation of motion of the 
lumbosacral spine, as required for a 40 percent disability 
rating under Diagnostic Code 5292 in effect prior to 
September 26, 2003.  This is the maximum schedular rating 
provided for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 in effect prior to September 26, 2003.

A higher rating than 40 percent is not possible under 
Diagnostic Code 5295 (in effect prior to September 26, 2003) 
because 40 percent is also the maximum schedular rating 
provided for a disability rating based on severe lumbosacral 
strain.  

The Board has also considered the revised rating criteria, 
and finds that no more than a 40 percent rating would be 
warranted under the criteria for rating disabilities of the 
thoracolumbar spine, Diagnostic Code 5237, for the period 
from September 26, 2003 (General Rating Formula for Diseases 
and Injuries of the Spine).  The limitation of flexion of the 
veteran's lumbar spine to 0 degrees meets the criteria of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, as required for a 40 percent rating.  A higher rating 
than 40 percent is not warranted because the evidence of 
record does not show unfavorable ankylosis of the entire 
thoracolumbar  spine, as required for a 50 percent rating 
under this revised criteria.  The evidence shows that the 
veteran still has at least 100 degrees of combined ranges of 
motion of the thoracolumbar spine that is not limited by pain 
or other orthopedic factors.  Because a preponderance of the 
evidence is against that aspect of a claim for an increased 
rating higher than 40 percent, there is no reasonable doubt 
to resolve in the veteran's favor.

The weight of the medical evidence, including the February 
2005 VA examiner's opinion, shows that other findings 
regarding the low back, such as posterior spur at L5, 
degenerative disc disease, and degenerative joint disease of 
the lumbosacral spine, were not related to the service-
connected lumbosacral strain.

The Board finds that the old regulatory criteria effective 
prior to September 26, 2003 are more favorable to the veteran 
because a rating under the old criteria would result in an 
increased rating for the entire period of the veteran's claim 
for increase from September 2000, whereas a rating under the 
revised criteria would result in the grant of a 40 percent 
rating only from September 26, 2003. 

Increased Rating for Anxiety with Tension Headaches

The veteran testified at his personal hearing that his 
service-connected anxiety with tension headaches has 
increased in severity, and complained of anxiety attacks and 
headaches about twice a week.  The Board notes that the 
physical disability of tension headaches have been rated 
together with the veteran's anxiety, and finds that the 
veteran's psychiatric impairment of anxiety still produces 
the dominant impairment, so that a rating based on 
psychiatric symptoms is warranted.  See 38 C.F.R. § 4.126(d).  
A rating on the basis of physical disability due to tension 
headaches is not warranted because the evidence does not show 
that the tension headaches associated with service-connected 
anxiety disorder manifest very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability, as required for a higher 
disability rating of 50 percent by an analogous rating to 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where the psychiatric disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130. 

The evidence of record, which includes VA psychiatric 
examination reports dated in October 2000, November 2001, 
February 2003, and April 2004, and VA and private outpatient 
treatment reports, and the veteran's written statements and 
personal hearing testimony, shows relevant complaints of 
anxiety two or three times per week, that his anxiety awakens 
him at night, and that he has difficulty handling stresses at 
work.  A November 2002 psychologist report shows Axis I 
psychiatric diagnoses that include anxiety (not otherwise 
specified) with social anxiety, post-traumatic stress 
disorder, and generalized features, and symptoms that might 
include anxiety, fear of rejection, physiological reactions, 
defensiveness, and setting too high standards for self and 
others.  The accommodation at work was to allow the veteran 
time-outs to calm down.

After a review of the evidence, the Board finds that the 
veteran's service-connected anxiety reaction with tension 
headaches manifests occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety, panic episodes that are not actual 
panic attacks, and chronic sleep impairment, as contemplated 
by the criteria for a 30 percent disability rating under 
Diagnostic Code 9400.  

A higher disability rating of 50 percent is not warranted 
because the veteran's service-connected anxiety reaction with 
tension headaches has not manifested occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

Service connection has been established for anxiety reaction 
with tension headaches.  The veteran has other psychiatric 
diagnoses or psychiatric symptoms that have been 
differentiated from his service-connected anxiety reaction by 
competent medical evidence, and have been related to non-
service-connected psychiatric disorders that include 
alcoholism, substance abuse, substance-induced depressive 
type mood disorder, and antisocial personality disorder.  In 
this regard, on VA examination in February 2003, the 
veteran's depression has been related by competent medical 
evidence to his substance abuse, and worsened due to the 
death of his brother; suspicion or distrust of others has 
been related to a personality disorder; a slight decrease in 
short-term memory has been related to decades of substance 
abuse; and psychotic symptoms were related to substance abuse 
and declined with discontinued substance abuse.  

A Global Assessment of Functioning (GAF) scale score of 65 
was assigned in February 2003 based only on the service-
connected psychiatric symptoms associated with the anxiety 
disorder.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF of 65 
represents some mild psychiatric symptoms or some difficulty 
in social, occupational, or school functioning but indicates 
the person is generally functioning pretty well and has some 
meaningful interpersonal relationships.  In this case, 
because the competent medical evidence differentiates the 
effects of a service-connected psychiatric disorder from non-
service-connected psychiatric disorders, and assigns a GAF 
scale score based only on the service-connected symptoms, the 
Board may rely on the competent medical evidence to find that 
not all of the veteran's psychiatric symptomatology is 
related to his service-connected psychiatric disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  The other GAF scores of record (scores in the 50s) 
are based on all the veteran's psychiatric impairments, not 
just impairment associated with his service-connected anxiety 
disorder, so are of less probative value in assessing the 
degree of severity of psychiatric symptomatology associated 
with the veteran's service-connected anxiety disorder than 
the GAF score of 65 that is based on differentiation of 
psychiatric symptomatology.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 30 percent for anxiety with 
tension headaches, and an increased rating must be denied.  
Because the preponderance of the evidence is against this 
claim for increase, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 40 percent disability rating for service-connected 
lumbosacral strain is granted, subject to the criteria for 
payment of monetary awards.

An increased rating in excess of 30 percent for service-
connected anxiety reaction with tension headaches is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


